Citation Nr: 1546066	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  15-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected calcific tendonitis, absence of distal third of clavicle post-surgery; fragments in region distal third of clavicle; degenerative arthritis of shoulder.

2. Entitlement to service connection for a back disorder, to include as secondary to service-connected calcific tendonitis, absence of distal third of clavicle post-surgery; fragments in region distal third of clavicle; degenerative arthritis of shoulder.

3. Entitlement to service connection for a traumatic brain injury, to include as secondary to service-connected calcific tendonitis, absence of distal third of clavicle post-surgery; fragments in region distal third of clavicle; degenerative arthritis of shoulder.

4. Entitlement to service connection for stomach cancer, to include as due to radiation exposure.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1954 to December 1957 and October 1961 to October 1964.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for colon cancer, to include as secondary to radiation exposure has been raised by the record in a February 2015 Notice of Disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this pending claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's right ankle disorder and back disorder were caused by his service-connected shoulder disorder.

2.  The Veteran does not have a TBI.

3. The Veteran has not been diagnosed with stomach cancer. 

4. The Veteran has been diagnosed with PTSD, but his stressors have not been corroborated; rather, the Board finds that service connection for a depressive disorder with anxiety features is warranted.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right ankle disorder have been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for entitlement to service connection for a back disorder have been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3. The criteria for entitlement to service connection for a traumatic brain injury have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4. The criteria for entitlement to service connection for stomach cancer have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5. The criteria for entitlement to service connection for a depressive disorder with anxiety features have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was provided all required notice in a letter sent in July 2014, prior to the initial adjudication of the claims in February 2015.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Reports of Separation Form (DD Form 214s), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection 

The Veteran alleges that his right ankle and back disorders and traumatic brain injury are secondary to his service-connected shoulder condition. The Veteran also contends that his PTSD is due to his active military service and that his stomach cancer is secondary to radiation exposure during his active military service. 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Right Ankle and Back Disorders 

The Veteran claims that he fell due to his service-connected right shoulder disorder, injuring his right ankle, his back, and causing a traumatic brain injury. The Veteran was provided a VA medical examination in January 2015.

During his January 2015 VA medical examination, the Veteran was diagnosed with a right distal fibula and medial malleolus fracture with residuals. The Veteran reported some swelling still in the ankle and pain with weight bearing and walking. The Veteran's range of motion was normal. His right ankle was painful, tender, swollen, and had disturbed locomotion and interference with standing. The examiner noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. The Veteran reported pain with weight bearing and stated he could only walk a few steps. The Veteran's strength was normal and there was no ankylosis. There was no instability or dislocation. The examiner noted that the Veteran constantly used a cane and a walker. 

During his January 2015 VA medical examination, the examiner noted that the Veteran was diagnosed with degenerative disc disease of the lumbar spine in August 2013 and had a vertebroplasty in 2013. The Veteran reported that he fell down the steps at his home in August 2013, landing on his bottom. He had vertebral fractures at T12 and L2, resulting in a vertebroplasty. The Veteran had several injections in his back and had been on continuous pain medication. The Veteran reported continual low back pain since his fall. The Veteran reported pain radiating down both thighs. He reported that when the pain is really intense, his left leg seems to move on its own. The Veteran reported flare-ups. His forward flexion was normal, his extension and lateral flexion were limited, and his lateral rotation was normal. He had pain on movement and disturbance of locomotion. He had left sacroiliac joint pain to palpation. His muscle strength was normal. His deep tendon reflexes were normal at the knee and hypoactive at the ankles. His sensory exam was normal. His straight leg raising tests were negative. 

The January 2015 VA examiner opined that the Veteran's right ankle and lumbar spine conditions were less likely than not due to his service-connected disabilities. The examiner noted that the Veteran had complained of dizziness since 2006 and that the Veteran's fall was most likely from his dizziness problems and not from his service-connected shoulder disorder. 

The Veteran submitted a July 2014 private treatment record from S&S PLLC. That record shows that the Veteran reported fainting spells. One fainting spell occurred in August 2013 and the Veteran fell and broke his back.  However, none of this evidence is inconsistent with the Veteran's contentions.  The Veteran contends that due to his shoulder he lost his grip and fell attempting to go upstairs, seriously injuring ankle and back.  Moreover, his wife has provided lay evidence that the Veteran "started up the step, got a little dizzy, couldn't keep of the railing because of his shoulder as he went for the second step and fell backward, breaking his ankle on both sides."  Then, due to his ankle, she asserts that two days later he fell and broke his back.  

"Proximate cause" is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred." Black's Law Dictionary 1225 (6th ed.1990); see Forshey v. West, 12 Vet.App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003); VA Gen. Coun. Prec. 6-2003, at *3-4, n. 4 (Oct. 28, 2003).

Here, the Board finds that the evidence is in equipoise as to the element of proximate cause in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, there is an unbroken chain of causation.  But for the Veteran's shoulder, he would not have fallen and broken his ankle and but for the ankle, he would not have injured his back.  Therefore, service connection is granted for back and ankle disorders.  

Traumatic Brain Injury

The January 2015 VA examiner stated that the Veteran did not have a TBI and had never had a TBI. The Veteran reported having fallen in August 2013. The Veteran stated that he slipped and fell off the bottom step of his trailer home and falling backward and hitting his head on the cement. The Veteran denied having lost consciousness or having any residuals. The Veteran did not have any complaints of impairment of memory, attention, concentration, or executive functions. The Veteran's judgment was normal. His social interactions were routinely appropriate. He was always oriented to person, time, place, and situation. His motor activity was normal. His visual spatial orientation was normal. He had no subjective symptoms of a TBI and no neurobehavioral effects of a TBI. 

Additionally, the Veteran submitted a July 2014 private treatment record from 
S & S PLLC. That treatment record states that the Veteran had reported fainting spells and one in August 2013 led to him falling backward and hitting his head on the cement. The Veteran had reported memory problems ever since. 

The Veteran does not have a current diagnosis of TBI. While the Veteran reported memory problems in July 2014, he did not report any such problems during his January 2015 VA medical examination. 

Service connection for a traumatic brain injury is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Stomach Cancer

The Veteran alleged in his June 2014 claim that he had stomach cancer, which was due to "exposure to Fort Douglas." In his February 2015 Notice of Disagreement, the Veteran changed his allegation to stomach/colon cancer and alleged that he was a participant of Enewetak Atoll Island detonation. The claim for colon cancer is being referred to the AOJ for adjudication, as it is a different diagnosis and claim.  Moreover, it appears that additional development should be done for that claim, before it is ready for review by the Board.  The claim for stomach cancer, however, is properly on appeal before the Board.

The Veteran has not submitted any evidence to show that he has a diagnosis of stomach cancer. None of his private medical treatment records or VA treatment records show that the Veteran has been diagnosed with stomach cancer. 

Service connection for stomach cancer is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

The Veteran alleged in his June 2014 claim that he has PTSD due to "accidental death of comrade / nightmares." 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual (Fifth Edition) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements. 
38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In a June 2014 statement the Veteran alleged that he experiences PTSD based on the accidental death of J.L. while he was in the Navy. VA sent the Veteran letters in July 2014 and October 2014 seeking additional details about the Veteran's alleged stressors. The Veteran did not respond to either of those letters. Based on the information provided by the Veteran, VA was unable to verify the Veteran's stressor. In his February 2015 Notice of Disagreement, the Veteran alleged that he was a witness to decapitation. 

The Veteran has submitted a July 2014 private treatment record from S & S PLLC. That record shows that the Veteran stated that a Navy enlisted man was decapitated when trying to transfer from the ship to a boat. The Veteran also reported that he saw a hydrogen bomb test go off 200 miles away and then his ship was hit with by a sixty-five foot wave. The examiner concluded that the Veteran "appears to have post-traumatic stress disorder." 

There is no additional evidence, beyond the Veteran's allegations to his private clinician in July 2014, to corroborate the Veteran's claimed stressor. Therefore, the Board has no choice and the Veteran's claim cannot be granted for PTSD. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  However, upon review of the July 2014 private treatment record, the Board finds that the Veteran's symptoms are better characterized as a depressive disorder with anxiety features and that it has been linked to his service in the July 2014 private treatment record.  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis. Jandreau, 492 F.3d at 1377. "Simply put, any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion."  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  The Board finds that no such additional opinion is required here.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).    

Therefore, service connection for a depressive disorder with anxiety features is warranted.  For rating purposes, all psychological manifestations should be attributed to his now service-connected depressive disorder with anxiety features.  


ORDER

Service connection for a right ankle disorder is granted.

Service connection for a back disorder is granted.

Service connection for a traumatic brain injury is denied.

Service connection for stomach cancer is denied.

Service connection for a depressive disorder with anxiety features is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


